United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3076
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Renoir Bonnick

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                           Submitted: February 28, 2013
                              Filed: March 5, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Renoir Bonnick appeals after he pled guilty to a drug offense and the district
     1
court --upon determining that he was a career offender, but also granting him a

         1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
downward variance--sentenced him to 90 months in prison. Bonnick’s counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), raising two issues: (1)
whether the district court abused its discretion in not granting Bonnick a greater
downward variance, and (2) whether Bonnick received ineffective assistance because
his counsel did not predict, prior to his guilty plea, that he would be sentenced as a
career offender. Counsel has also moved to withdraw.

       We decline to consider the ineffective-assistance issue on direct appeal. See
United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007) (appellate court
ordinarily defers ineffective-assistance claim to 28 U.S.C. § 2255 proceedings). We
further conclude that the district court’s sentencing decision reflects no abuse of
discretion. See Gall v. United States, 552 U.S. 38, 51 (2007) (discussing appellate
court review of sentencing decision under abuse-of-discretion standard); see also
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing
ways in which district court might be found to have committed abuse of discretion).
Finally, having reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), we find no non-frivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-